Citation Nr: 0023200	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  97-30 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

What evaluation is warranted for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The veteran was originally represented by the Paralyzed 
Veterans of America.  However, he submitted a change of 
representation in favor of Vietnam Veterans of America (VVA) 
in December 1996.  After the veteran's case was certified to 
the Board in November 1998, he submitted a statement that was 
received by the Board in August 2000 wherein he stated that 
he relieved VVA of his power of attorney as of July 25, 2000.  
There was no indication that any other party or organization 
was to be substituted as a representative.  The Board 
recognizes the veteran's actions and will proceed to analyze 
his claim without further representation on his behalf.  38 
C.F.R. § 20.607 (1999).  

The Board notes that the veteran originally raised the issue 
of entitlement to service connection for hypertension, as 
secondary to his service-connected PTSD, in January 1995.  
The veteran was denied service connection and notified of 
that action in June 1995.  He did not appeal that denial.  
The veteran's representative raised the issue again in June 
1997.  It was argued that the issue had not been considered 
under Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The RO 
again denied service connection in October 1997, to include 
consideration under Allen, and notified the veteran of the 
action that same month.  The RO issued a supplemental 
statement of the case that addressed the hypertension issue 
in October 1997.  However, there is no indication that the 
veteran has ever submitted a notice of disagreement to the 
October 1997 rating decision.  The Board takes this 
opportunity to note that it may only exercise jurisdiction 
over an issue after an appellant has filed both a timely 
notice of disagreement to a rating decision denying the 
benefit sought, and a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 1991); Roy v. Brown, 5 Vet. App. 554 (1993).  As 
the veteran has not submitted a notice of disagreement or 
other correspondence in regard to this issue, the Board does 
not have jurisdiction to consider it.  

Finally, the veteran submitted a VA Form 9 in June 1997 where 
he requested that he be afforded a Travel Board hearing.  The 
veteran was scheduled for his requested hearing in October 
1998 and notified in September 1998.  The RO received a 
letter from the veteran, in October 1998, wherein he stated 
that he was unable to attend his hearing because he had no 
one to bring him and that he could not travel to large cities 
because of his PTSD and hypertension.  The letter from the 
veteran was construed as a withdrawal of his request for his 
Travel Board hearing.  38 C.F.R. § 20.704(e) (1999).  


REMAND

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, or when the 
veteran requests an increased evaluation for a service-
connected disability, the claim is well grounded as long as 
the rating schedule provides for a higher rating and the 
claim remains open.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).  Accordingly, the Board finds that the veteran's 
claim for a higher rating for his service-connected PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.102 (1999).

The Board observes that, in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993) (on a claim for an original or an 
increased rating, it is presumed that the veteran seeks the 
maximum benefit allowed by law and regulation, and it follows 
that such a claim remains in controversy when less than the 
maximum available benefit is awarded).

In this case, the veteran submitted his original claim in 
October 1991.  He was denied service connection by way of a 
decision dated in January 1992.  He then perfected an appeal 
of this denial in July 1992.  The veteran was granted service 
connection and assigned a noncompensable disability rating in 
June 1993.  He then submitted a NOD with the initial rating 
award in January 1994.  He was not issued a statement of the 
case in regard to a higher (increased) rating.  

In February 1994, the RO increased the veteran's evaluation 
to 10 percent effective from July 1993.  The RO increased the 
veteran's evaluation to 30 percent in June 1995, and in 
February 1996, the RO increased the veteran's rating to 70 
percent.  In February 1997, the RO denied an increased 
evaluation for the veteran's service-connected PTSD.  The 
veteran disagreed, and a Statement of the Case was issued in 
May 1997.  The veteran perfected his appeal in June 1997.  
Since the veteran perfected his appeal within 60 days of 
receiving the statement of the case, the veteran's original 
claim in 1994 has remained open due to the failure of the RO 
to provide him with a statement of the case, and he is 
entitled to consideration based on his original claim.  38 
C.F.R. § 20.302(b)(1999).  

As noted above, as held in AB v. Brown, 6 Vet. App. 35, 38 
(1993), "on a claim for an original or an increased rating, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation."  It has been 
held that, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found-a practice known as "staged" ratings.  Fenderson 
v. West, 12 Vet App 119 (1999).

With respect to the applicable law, the Board observes that, 
during the pendency of the veteran's appeal, the regulation 
with respect to rating mental disorders has been changed.  
See 61 Fed. Reg. 52695-52702 (October 8, 1996), effective 
November 7, 1996, (codified at 38 C.F.R. §§ 4.16, 4.125-
4.132).  In Karnas v. Derwinski, The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999)(hereinafter, 
"the Court") held that where the law or regulation changes 
after a claim has been filed, but before the administrative 
or judicial appeal process has been concluded, the version 
most favorable to the appellant applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  The revised rating 
schedule for mental disorders cannot be applied to a claim 
for any date prior to November 7, 1996.  See 38 U.S.C.A. § 
5110(g)(West 1991).  In other words, VA must review the 
evidence dated prior to November 7, 1996, only in light of 
the old regulations, but must review the evidence submitted 
after November 7, 1996, under both the old and newly revised 
regulations, using whichever version is more favorable to the 
veteran.  

The veteran was afforded a VA psychiatric examination in 
December 1991.  At the time he completed VA Form 21-2525, 
Report of Medical Examination for Disability Evaluation.  He 
indicated on the form that he was receiving current VA 
treatment from two physicians and a social worker.  The VA 
psychiatric examination report noted that the veteran had 
been receiving outpatient treatment at the Outpatient Clinic 
in Evansville, Indiana, since August 1991.  However, these 
records were not obtained and associated with the claims 
file.

Associated with the claims file is a Report of Contact, dated 
in November 1992, which noted that the veteran requested to 
cancel and reschedule a hearing that was scheduled for 
November 17, 1992.  The reason for the request was that the 
veteran was hospitalized.  However, there is no indication if 
the hospitalization pertained to the veteran's service-
connected PTSD, as the records are not associated with the 
claims file.  

The veteran submitted a VA Form 9 in June 1997 wherein he 
indicated that he wished to testify at a Travel Board 
hearing, as discussed in the Introduction section of this 
decision.  However, the veteran's representative indicated 
that the appellant desired to appear before a RO hearing 
officer.  This same request was repeated by his 
representative in a letter dated in September 1997.  There is 
no indication in the claims file that the veteran, or his 
then still appointed representative, withdrew the request for 
a hearing at the RO.  This issue requires further 
clarification notwithstanding the veteran's previous 
correspondence regarding his Travel Board hearing.

The Board finds that a REMAND is in order to obtain 
outstanding VA treatment records, especially those in the 
1991-1992 period.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Further, the veteran's desires in regard to a local hearing 
at the RO must be clarified.  Accordingly, the veteran's 
claim is REMANDED for the following actions:

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA and private health 
care providers who may possess additional 
records pertinent to his claim.  After 
securing any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of those treatment records 
identified, which have not been 
previously secured.  The Board is 
interested in the treatment records from 
1991 to date.  Any records received 
should be associated with the claims 
file.

2.  The RO should contact the veteran and 
request that he verify if he still 
desires a hearing at the RO.  

3.  If the veteran's claim can not be 
granted in full after the above 
development, and there are no recent 
hospitalization reports sufficient for 
rating purposes, the RO should schedule 
the veteran for a VA psychiatric 
examination, in order to determine the 
extent of the service-connected PTSD.  
All necessary tests and studies, 
including appropriate psychological 
studies (if determined to be necessary by 
the psychiatrist), should be conducted in 
order to identify and describe the 
symptomatology attributable to PTSD.  The 
report of examination should contain a 
detailed account of all manifestations of 
the disability(ies) found to be present.  
If there are found to be psychiatric 
disorder(s) other than PTSD, the examiner 
should reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be disassociated 
from one disorder or the other, it should 
be so specified.  The examiner must also 
comment on the extent to which PTSD 
affects occupational and social 
functioning.  A multi-axial assessment 
should be conducted, and a thorough 
discussion of Axis IV (psychosocial and 
environmental problems) and Axis V (GAF 
score), with an explanation of the 
numeric code assigned, is to be included.  
The claims folder and a copy of this 
remand must be made available to the 
physician for review in conjunction with 
the examination.  All conclusions and 
opinions must be supported by complete 
rationale.  

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once 
in accordance with Stegall v. West, 11 
Vet. App. 268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the veteran's claim for a 
higher evaluation for PTSD.  The 
veteran's PTSD should be evaluated on the 
basis of all of the evidence of record, 
with consideration of staged ratings 
based on his original claim, as noted 
above.  In addition, the RO must consider 
the regulations that were in existence 
prior to and subsequent to November 6, 
1996, when the revised regulations for 
PTSD became effective.   Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  




Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


